Citation Nr: 0019974	
Decision Date: 07/31/00    Archive Date: 08/02/00

DOCKET NO.  96-44 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for hypertension with 
atrioventricular block.

2.  Entitlement to service connection for osteoarthritis of 
the right great toe.

3.  Entitlement to service connection for bilateral pes 
planus.

4.  Entitlement to service connection for exogenous obesity.

5.  Entitlement to service connection for a left middle 
finger injury.

6.  Entitlement to service connection for a left groin muscle 
injury.

7.  Entitlement to service connection for allergies.

8.  Entitlement to an increased evaluation for left knee 
chondromalacia, currently evaluated as 10 percent disabling.

9.  Entitlement to an increased evaluation for right knee 
chondromalacia, currently evaluated as 10 percent disabling.

10.  Entitlement to an evaluation in excess of 20 percent for 
lumbosacral strain with degenerative disc disease from March 
8, 1994.

11.  Entitlement to an evaluation in excess of 40 percent for 
lumbosacral strain with degenerative disc disease from 
February 9, 1999.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1978 to 
December 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the October 1995 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
St. Paul, Minnesota (RO).


FINDINGS OF FACT

1.  There is no competent medical evidence linking the 
veteran's hypertension with atrioventricular block with his 
period of active service.

2.  There is no competent medical evidence linking the 
veteran's osteoarthritis of the right great toe with his 
period of active service.

3.  The preponderance of the evidence establishes that the 
veteran's bilateral pes planus was incurred during active 
service.

4.  There is no competent medical evidence linking the 
veteran's exogenous obesity with his period of active 
service.

5.  There is no competent medical evidence linking the 
veteran's left middle finger injury with his period of active 
service.

6.  There is no competent medical evidence linking any left 
groin injury with the veteran's period of active service.

7.  There is no competent medical evidence linking any 
allergies with the veteran's period of active service.

8.  The veteran's left knee chondromalacia is productive of 
pain, tenderness, crepitus, and slight limitation of motion 
and instability.

9.  The veteran's right knee chondromalacia is productive of 
pain, tenderness, crepitus, and slight limitation of motion 
and instability.

10.  The veteran's left knee disability includes degenerative 
arthritis.

11.  From March 8, 1994, the veteran's lumbosacral strain 
with degenerative disc disease was productive of severe 
symptomatology, including pain, functional impairment, and 
limitation of motion.

12.  From February 9, 1999, the veteran's lumbosacral strain 
with degenerative disc disease is productive of severe 
symptomatology, including pain, functional impairment, and 
limitation of motion.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
hypertension with atrioventricular block is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The claim of entitlement to service connection for 
osteoarthritis of the right great toe is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

3.  Bilateral pes planus was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1131, 5107 (West 1991); 
38 C.F.R. §§ 3.102, 3.303 (1999).

4.  The claim of entitlement to service connection for 
exogenous obesity is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

5.  The claim of entitlement to service connection for a left 
middle finger injury is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

6.  The claim of entitlement to service connection for a left 
groin muscle injury is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

7.  The claim of entitlement to service connection for 
allergies is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

8.  The criteria for an evaluation in excess of 10 percent 
for left knee chondromalacia have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 4.40-4.46, 
4.59, 4.71a, Diagnostic Code 5257 (1999).

9.  The criteria for an evaluation in excess of 10 percent 
for right knee chondromalacia have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 4.40-4.46, 
4.59, 4.71a, Diagnostic Code 5257 (1999).

10.  The criteria for a separate 10 percent evaluation for 
degenerative arthritis of the left knee have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 
4.40-4.46, 4.59, 4.71a, Diagnostic Code 5003 (1999).

11.  The criteria for an evaluation of 40 percent from March 
8, 1994 for lumbosacral strain with degenerative disc disease 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 4.1-4.14, 4.40-4.46, 4.59, 4.71a, Diagnostic Code 
5293 (1999).

12.  The criteria for an evaluation in excess of 40 percent 
from February 9, 1999 for lumbosacral strain with 
degenerative disc disease have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 4.40-4.46, 
4.59, 4.71a, Diagnostic Code 5293 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Service Connection

A veteran may be granted service connection for injury or 
disease contracted in the line of duty or for aggravation of 
a preexisting injury or condition.  38 U.S.C.A. §  1131 (West 
1991).  To establish service connection, the veteran carries 
the burden of "submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well-grounded."  38 U.S.C.A. § 5107(a) (West 1991).  A well-
grounded claim is one that is "a plausible claim, one which 
is meritorious on its own or capable of substantiation."  
Murphy v. Derwinski 1 Vet App. 78, 81 (1990).  For a claim to 
be well-grounded, there must be (1) competent medical 
evidence of a current disability; (2) lay or medical 
evidence, as appropriate, of incurrence or aggravation of a 
disease or injury in service; and (3) competent medical 
evidence of a nexus between the in-service disease or injury 
and the current disability.  Epps v. Gober, 126 F.3d 1464, 
1467-1468 (Fed. Cir. 1997).

A. Hypertension with Atrioventricular Block

The veteran's service medical records contain no complaints, 
findings, or diagnoses related to hypertension or any 
cardiovascular disability.  Specifically, while the veteran 
had a few elevated blood pressure readings in service, the 
majority were within normal limits, and he was never 
diagnosed with hypertension.  In addition, a chest x-ray 
performed in March 1983 showed no abnormalities.  The records 
indicate that the veteran waived a separation examination.  
During a VA examination in May 1995, the veteran's blood 
pressure was recorded as 140/95, 140/95, and 140/100, and the 
veteran was assessed with hypertension.  An EKG disclosed the 
presence of a first-degree atrioventricular block, and the 
remainder of the cardiovascular examination made no relevant 
findings.

Based upon the foregoing evidence, the Board finds that the 
veteran's claim must be denied as not well grounded.  The 
service medical records contain no evidence of a diagnosis of 
hypertension or atrioventricular block.  The veteran clearly 
has a present diagnosis of hypertension with atrioventricular 
block; however, he has presented no medical evidence relating 
this present disability to his period of active service.  In 
the absence of a competent medical opinion providing a nexus 
or link between the current disability and an incident of 
active duty, the claim must be denied as not well grounded.

The Board acknowledges that the nexus requirement may be 
satisfied by a presumption if the hypertension had manifested 
to a compensable degree within one year of discharge from 
active service.  See 38 C.F.R. §§ 3.307, 3.309 (1999).  
However, the veteran has provided no evidence of a diagnosis 
of hypertension prior to the May 1995 VA examination, several 
years following service.  The Board cannot rely solely on the 
veteran's belief that his hypertension is related to service 
because evidence of a medical nexus cannot be established by 
lay testimony.  Brewer v. West, 11 Vet.App. 228 (1998).  
Therefore, the Board can find no basis upon which to find the 
veteran's claim well grounded and the claim must be denied.

B. Osteoarthritis of the Right Great Toe

The veteran contends that he injured his right great toe at 
the same time that he sprained his service-connected right 
ankle.  He claims that, due to the condition of the ankle, 
the injury to the toe was not observed or documented.

The veteran was afforded VA examinations in May 1995, April 
1996, March 1997, and August 1997.  The veteran complained 
that the right great toe ached constantly, was sore to the 
touch, and was aggravated by driving and walking.  During 
physical examinations, the metatarsophalangeal joint 
exhibited limited and painful range of motion.  The x-rays 
showed minimal osteoarthritic changes of the first 
metatarsophalangeal joint of the right great toe.  The 
veteran was diagnosed with osteoarthritis of the right great 
toe metatarsophalangeal joint, which limited his ability to 
walk and to perform daily activities.  During the examination 
in August 1997, thickening and an exostosis was palpable at 
the metatarsophalangeal joint and there was virtually no 
movement of the joint.

The Board recognizes that the veteran's right great toe has 
caused him pain and functional impairment.  However, the 
service medical records contain no complaints, findings, or 
diagnoses related to the right great toe.  The records show 
that the veteran injured his right ankle in December 1981; 
however, the records contain no complaints regarding the 
right great toe during the remaining four years of the 
veteran's active service.

In summary, the Board finds that the veteran's claim must be 
denied as not well grounded as there was no evidence of a 
right great toe injury in service and there is no competent 
medical evidence relating the veteran's present disability to 
his period of active service.  Further, as the veteran has 
presented no evidence that the osteoarthritis of his right 
great toe manifested within one year of discharge from active 
service, the nexus requirement may not be satisfied by a 
presumption.  See 38 C.F.R. §§ 3.307, 3.309 (1999).  The 
Board cannot rely solely on the veteran's opinion that his 
current disability is related to active service because 
evidence of a medical nexus cannot be established by lay 
testimony.  Brewer v. West, 11 Vet.App. 228 (1998).  
Accordingly, the veteran's claim must be denied as not well 
grounded.

C. Bilateral Pes Planus

As a preliminary matter, the Board finds that the veteran's 
claim of entitlement to service connection for bilateral pes 
planus is well grounded.  See 38 U.S.C.A. § 5107(a) (West 
1991).  The service medical records show that the veteran was 
diagnosed with and treated for bilateral pes planus from 
October through December 1978.  During a VA examination in 
May 1995, the veteran was diagnosed with bilateral second 
degree pes planus.  This disability was also noted during 
recent VA examinations and outpatient visits.

The Board observes that the RO denied the veteran's claim of 
entitlement to service connection for bilateral pes planus, 
apparently finding that the condition preexisted service and 
was not aggravated by active duty.  However, unless there is 
clear and unmistakable evidence to the contrary, VA must 
presume that the veteran was in sound condition except as to 
those defects, infirmities, or disorders noted at the time of 
his entrance into service.  This presumption exists only when 
there has been an induction examination in which the claimed 
disability was not noted or recorded. 38 U.S.C.A. §§ 1131, 
1132 (West 1991); 38 C.F.R. § 3.304 (1999).

In this case, the veteran's entrance examination did not 
identify the presence of bilateral pes planus and the entire 
record is devoid of any evidence that the veteran's bilateral 
pes planus preexisted service.  Therefore, the Board finds 
that the presumption of soundness has not been overcome by 
clear and convincing evidence and the veteran's claim of 
entitlement to service connection for bilateral pes planus 
must be granted.


D. Exogenous Obesity

The veteran's service medical records include an enlistment 
examination of August 1978 which recorded his height as 71 
inches and his weight as 192 pounds.  Thereafter, the 
veteran's height was recorded from 71 to 73 inches and his 
weight was recorded at many different levels, with a minimum 
weight of 210 pounds in January 1983 and a maximum weight of 
247 pounds in May 1984.

During an evaluation in November 1981, the veteran's weight 
was recorded as approximately 225 pounds.  Measurements 
disclosed an extra large body frame and an acceptable 
percentage of body fat.  It was noted that the veteran was 
not considered to be overweight or obese.  During another 
evaluation in September 1982, the veteran's weight was 
recorded as 228 pounds.  The physician again concluded that 
the veteran had an acceptable body fat percentage and was not 
obese or overweight.  During several other evaluations, the 
veteran was observed to weigh more than permitted by Army 
standards; however, he was not diagnosed as being overweight 
or obese.

During a VA examination in May 1995, the veteran's height was 
recorded as 721/2 inches and he weighed over 300 pounds.  He 
was assessed with severe exogenous obesity and advised to 
lose weight.  During VA examinations in April 1996 and March 
1997, the examiners commented that the veteran was obese and 
heavy, but did not provide specific measurements.  In August 
1997, the VA examiner noted that veteran had a 5 year history 
of obesity and that he presently weighed 330 pounds.

The Board recognizes that the RO denied the veteran's claim 
for entitlement to service connection for exogenous obesity 
because it found that such a disability was congenital or 
developmental.  The Board finds it unnecessary to make such a 
determination because the veteran has not presented a well-
grounded claim for service connection.  Although the veteran 
was closely followed for his weight while in service, he was 
never diagnosed as obese.  In fact, the evaluations noted 
that he had a very large body frame and an acceptable body 
fat percentage, which mitigated his weight being above Army 
standards.

In addition, the veteran has presented no evidence that he 
was diagnosed as obese until the 1995 VA examination and no 
medical professional has related the veteran's present 
obesity to his period of active service.  The most recent VA 
examination reported the veteran's weight as 330 pounds, 
almost 100 pounds more than his maximum weight in service.  
This VA examiner also noted that the veteran had only a five 
year history of obesity.

Finally, the Board cannot find the veteran's claim to be well 
grounded based on a finding of continuity or chronicity, as 
the veteran was not diagnosed with a chronic condition in 
service and he has not provided evidence of continuity of 
symptomatology following service.  See 38 C.F.R. § 3.303(b) 
(1999); Savage v. Gober, 10 Vet.App. 488, 495-98 (1997).  
Accordingly, the claim must be denied as not well grounded.

E. Left Middle Finger Injury

The veteran's service medical records show that the veteran 
complained of soreness of the left middle finger, which he 
attributed to an old injury, in August 1981.  Physical 
examination of the finger found it to be swollen with a 
decreased range of motion.  The records document no further 
complaint or treatment regarding this finger.

During a VA examination in May 1995, range of motion of the 
left middle finger was measured from 0 to 70 degrees for the 
metatarsophalangeal joint, 0 to 50 degrees for the proximal 
interphalangeal joint, and 0 to 25 degrees for the distal 
interphalangeal joint.  An x-ray of the left hand noted a 
questionable density overlying the third metacarpophalangeal 
joint, but stated that at least two views of the hand should 
be performed to rule out fractures, dislocations, or other 
fragments.

Based upon the above findings, the Board concludes that the 
veteran's left middle finger injury in service was acute and 
transitory, with no evidence of further treatment or 
intervention.  Further, the veteran has provided no competent 
medical evidence of a link between any current left middle 
finger disability and his period of active service.  As 
aforementioned, the veteran's statements that his current 
disability is related to an incident of active service are 
not sufficient to well ground his claim.  Brewer v. West, 11 
Vet.App. 228 (1998).  Accordingly, the claim must be denied 
as not well grounded.

F. Left Groin Muscle Injury

The veteran's service medical records show that he reported 
left sided groin pain after playing basketball in December 
1983.  Physical examination elicited mild to moderate 
tenderness to palpation of the left groin area.  The 
impression was left muscular groin pull.  The following 
month, the veteran reinjured his left groin muscle while 
marching.  It was noted that the veteran had been doing well 
until that time.  Physical examination showed tenderness and 
decreased range of motion of the left leg secondary to muscle 
pain.

During a VA examination in May 1995, the veteran stated that 
he occasionally had an ache in one testicle and that he had 
pain in the groin when he had back pain.  He reported having 
the pain for the past year.  Physical examination identified 
a normal prostate and penis, descended testicles with a small 
left cyst, and no tenderness.

Based upon the above findings, the Board concludes that the 
veteran's left groin muscle injury during service was acute 
and transitory, with no evidence of further treatment or 
intervention.  The VA examiner made no current diagnosis of a 
left groin injury and the veteran has submitted no other 
evidence of a current left groin disability.  Finally, the 
veteran has provided no competent medical evidence of a link 
between any current left groin disability and his period of 
active service, including the pulled groin muscle.  
Accordingly, the claim must be denied as not well grounded.

G. Allergies

The veteran's service medical records contain no complaints, 
findings, or diagnoses related to allergies.  In fact, the 
medical records contained numerous entries stating that the 
veteran had no drug allergies.  Likewise, the VA examinations 
include no findings related to allergies and the veteran has 
submitted no medical or other evidence pertaining to 
allergies.  Therefore, since the record is wholly negative 
for any clinical or other evidence which suggests the 
presence of allergies in service or at the present time, the 
veteran's claim must be denied as not well grounded.

II. Increased Ratings

The record shows that the RO granted service connection for 
lumbosacral strain in October 1995 and assigned a 20 percent 
disability evaluation effective from March 8, 1994.  At the 
same time, the RO granted service connection for 
chondromalacia of the left and right knees, and assigned 
separate noncompensable evaluations effective from March 8, 
1994.  Subsequent rating decisions increased the disability 
evaluations to 40 percent for lumbosacral strain with 
degenerative disc disease, effective from February 9, 1999, 
and to 10 percent for chondromalacia of each knee, effective 
from March 8, 1994.

A veteran who submits a claim for benefits under laws 
administered by the VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  See 
38 U.S.C.A. § 5107(a) (West 1991).  In this case, the veteran 
filed a Notice of Disagreement to the initial October 1995 
rating decision.  Therefore, it is an original claim placed 
in appellate status by a Notice of Disagreement taking 
exception with the initial rating award.  Accordingly, the 
claim must be deemed well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991), and VA has a duty to 
assist the veteran in the development of facts pertinent to 
that claim.  See Fenderson v. West, 12 Vet.App. 119 (1999) 
(applying duty to assist under 38 U.S.C.A. § 5107(a) to 
initial rating claims); cf. Caffrey v. Brown, 6 Vet.App. 377, 
381 (1994) (increased ratings claims).

Disability ratings are determined by evaluating the extent to 
which the veteran's service-connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (rating schedule).  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 (1999).  VA 
must consider all evidence of the veteran's disability as is 
necessary to evaluate the severity from the effective date of 
service connection through the present.  Fenderson v. West, 
12 Vet.App. 119 (1999), citing Goss v. Brown, 9 Vet.App. 109, 
114 (1996); Floyd v. Brown, 9 Vet.App. 88, 98 (1996); Green 
v. Derwinski, 1 Vet.App. 121, 124 (1991).  See also 38 C.F.R. 
§ 4.2 (1999) (ratings to be assigned in the light of the 
whole recorded history).

The Board finds that all relevant facts have been properly 
developed, and that all evidence necessary for an equitable 
resolution of the issues on appeal has been obtained.  
Therefore, no further assistance to the veteran with the 
development of the evidence is required.  See 38 U.S.C.A. 
§ 5107(a) (West 1991)

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. § 4.40 (1999). Pain on movement, swelling, 
deformity or atrophy of disuse as well as instability of 
station, disturbance of locomotion, interference with 
sitting, standing and weightbearing are relevant 
considerations for determination of joint disabilities.  
38 C.F.R. § 4.45 (1999).  Painful, unstable, or malaligned 
joints, due to healed injury, are entitled to at least the 
minimum compensable rating for the joint.  38 C.F.R. § 4.59 
(1999).

A. Bilateral Knee Chondromalacia

VA outpatient records from May through August 1994 show that 
the veteran presented with complaints regarding his bilateral 
knee disability.  In May 1994, the veteran complained of 
bilateral patellofemoral knee pain and popping.  He stated 
that the pain was constant after two hours of driving and was 
worse with stair climbing and prolonged sitting.  Physical 
examination showed hyperextended knees, increased tibial 
external rotation, hamstring tightness, and patellofemoral 
grinding with knee extension.  The veteran could accomplish 
bilateral straight leg raising from 60 to 65 degrees.  He was 
assessed with knee pain exacerbated by postural/anatomical 
alignment, faulty movement patterns, and decreased 
flexibility.  In August 1994, physical examination showed 
bilateral tracking patellae, right dorsiflexion to 20 degrees 
with pain, and positive patellar compression.

During a VA examination in May 1995, the veteran reported 
that his knees were sore all of the time, especially in the 
morning and after a few hours of driving.  Upon examination, 
the knees showed no excessive patellar mobility or lateral 
instability.  Drawer and McMurray tests, as well as the 
radiology report, were normal.  The veteran was assessed with 
tenderness of both patella and loss of flexion of both knees.

A private MRI of the right knee performed in March 1996 
showed a small horizontal cleavage tear of the posterior horn 
of the medial meniscus, probably stable, and mild 
chondromalacia of lateral patellar facet.  An MRI of the left 
knee revealed a small insignificant posterior horn medial 
meniscus tear, mild pretibial edema, and mild chondromalacia 
of the lateral facet of the patella.

During a VA examination in April 1996, the veteran stated 
that he had difficulty carrying heavy objects and walking up 
stairs because of knee pain.  His knees became very stiff if 
he sat for a long time.  Physical examination showed no 
effusion or swelling of the knees, and normal flexion, 
extension, and range of motion.  Motor strength and sensation 
of the lower extremities were also normal.  There was 
tenderness to palpation in the patella and infrapatellar 
areas, and mild laxity of the knee joints with lateral and 
medial rotation.  The radiology report showed no abnormality.  
The veteran was assessed with bilateral knee pain, and the 
examiner also referred to the findings of the MRI.  The 
examiner commented that the veteran had quite a bit of 
tenderness and was fairly limited in his daily activities due 
to his knees.

During a VA examination in March 1997, the veteran reported 
that his bilateral knee condition had not changed during the 
past year.  He stated that his knees became stiff and painful 
when he sat or stood for prolonged periods.  He also 
complained of popping and crepitation.  He reported no 
instability, locking, or giving out.  Upon examination, the 
veteran exhibited no difficulty walking, and did not limp or 
use crutches or a cane.  There was no swelling, redness, 
tenderness, or instability of the knees.  Crepitation was 
present in both knees.  An x-ray showed questionable very 
minimal narrowing of the medial compartment of the left knee.  
The veteran was assessed with bilateral knee pain with 
evidence of chondromalacia and torn medial meniscus.  The 
examiner commented that the veteran's knees did not cause 
excessive trouble because of the sedentary nature of his 
occupation.

During a VA examination in August 1997, the veteran related 
substantially the same history regarding his knees.  He also 
stated that his right knee popped and that he had curtailed 
his walking to a minimum.  Upon examination, both knees 
showed hypermobile patellas, prepatellar effusion, positive 
patellar grind, and crepitus with extension of the right 
knee.  The veteran was diagnosed with bilateral 
patellofemoral syndrome with chondromalacia.  The examiner 
commented that limitation of motion due to pain on use was 
historically a problem, but could not be demonstrated on 
physical examination.

During a VA examination in February 1999, the veteran stated 
that his knees went out and that he had sharp patellar pain, 
especially on the right.  The left knee also had soreness and 
swelling on the side of the patella.  Upon examination, the 
veteran's gait was slightly slow and shuffling.  Range of 
motion was from 0 to 115 degrees for the right knee and 0 to 
110 degrees for the left knee.  The knees showed slight 
bilateral patellar tenderness.  The veteran complained of 
knee pain with toe and heel walking and with a shallow squat.  
The knees exhibited no excess patellar mobility, instability, 
atrophy, redness, swelling, or deformity.  The veteran was 
assessed with degenerative arthritis of the left knee and 
loss of flexion of both knees.

The veteran's chondromalacia of the knees have been assigned 
separate 10 percent schedular evaluations pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code 5257 (1999).  Under this 
Diagnostic Code, slight recurrent subluxation or lateral 
instability is rated at 10 percent.  Moderate recurrent 
subluxation or lateral instability is rated at 20 percent, 
and a finding of severe recurrent subluxation or lateral 
instability is necessary for an award of 30 percent.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5257 (1999).  In addition to 
applicable schedular criteria, under 38 C.F.R. §§ 4.40, 4.45 
(1999), the VA is required to consider whether an increased 
evaluation could be assigned on the basis of functional loss 
due to pain or weakness to the extent that any such symptoms 
are supported by adequate pathology.  DeLuca v. Brown, 8 
Vet.App. 202, 206 (1995).

In addition, a veteran who has arthritis and instability of 
the knee may be entitled to a separate rating.  If a veteran 
has a disability rating under Diagnostic Code 5257 for 
instability of the knee and there is also x-ray evidence of 
arthritis and limitation of motion or painful motion under 
Diagnostic Code 5260 or 5261, a separate rating is available 
under Diagnostic Code 5003 or 5010.  See VAOPGCPREC 9-98, 
Fed. Reg. 63 (1998).

Based upon the above findings, the Board concludes that the 
veteran's bilateral knee chondromalacia does not warrant 
disability evaluations in excess of 10 percent.  The medical 
evidence does not reflect findings of moderate recurrent 
subluxation or lateral instability so as to warrant a 20 
percent evaluation under Diagnostic Code 5257.  In fact, the 
VA examinations have reported no, or only slight, instability 
of the knees.  Moreover, the most recent VA examination 
documented a range of motion that is representative of only 
slight impairment and which would be noncompensable pursuant 
to Diagnostic Codes 5260 or 5261.  See 38 C.F.R. § 4.71a, 
Plate II (1999).

The Board acknowledges that the veteran's knees have 
consistently exhibited pain and tenderness; however, the 
Board believes that these symptoms are adequately compensated 
by the 10 percent schedular ratings pursuant to Diagnostic 
Code 5257.  The Board observes that functional loss due to 
pain or weakness must be supported by adequate pathology.  
See DeLuca v. Brown, 8 Vet.App. 202, 206 (1995).  Taking into 
consideration the provisions of 38 C.F.R. §§ 4.7, 4.10, and 
4.40 (1999), as well as range of motion, tenderness of the 
knees, and complaints of chronic pain, the Board finds that 
the veteran's knees are productive of slight impairment, but 
no more than slight impairment.

However, the Board does find that the veteran is entitled to 
a separate 10 percent rating for his left knee disability 
pursuant to Diagnostic Code 5003.  See VAOPGCPREC 9-98, Fed. 
Reg. 63 (1998).  An x-ray performed in October 1998 showed 
minimal degenerative changes of the left knee and the VA 
examination of October 1999 determined that the veteran had 
arthritis of the left knee.  Therefore, the Board concludes 
that a separate rating for degenerative arthritis of the left 
knee is warranted.

B.  Lumbosacral Strain with Degenerative Disc Disease

During a VA examination in May 1995, the veteran reported 
that he constantly had low back pain which varied in degree.  
He believed that the symptoms had worsened and that he was 
significantly limited.  The pain was worse after prolonged 
sitting and his occupation was truck driving.  Lying on his 
back caused severe pain which traveled into the left 
posterior hip.  Physical examination of the back showed pain 
on all extremes of motion, with hyperextension to 15 degrees, 
flexion to 45 degrees, bilateral rotation to 15 degrees, and 
bilateral abduction to 20 degrees.  An x-ray of the 
lumbosacral spine showed minimal narrowing of the L4-5 
intervertebral disc level.  The veteran was diagnosed with 
loss of range of motion of the lumbosacral spine with lower 
back tenderness.  A private MRI of the lumbar spine performed 
in March 1996 revealed degenerative disc changes at the L4-L5 
level with no associated spinal stenosis or nerve root 
impingement.

During a VA examination in April 1996, the veteran stated 
that he had stiffness of the back in the morning and with 
activity.  His back went out on him approximately once every 
two months.  It was difficult to sit for a long period of 
time.  Upon examination, the veteran walked slowly and mild 
tenderness to palpation over the L4-L5 spinal area was 
present.  Range of motion was measured to 60 degrees for 
flexion and to 10 degrees for extension, with normal lateral 
rotation.  The veteran was diagnosed with lumbosacral back 
strain and degenerative disc changes.  The examiner commented 
that the veteran had no obvious neurological deficit or 
sciatica.

During a VA examination in March 1997, the veteran reported 
no change in the condition of his back.  His back hurt with 
prolonged sitting, standing, and walking.  He could not play 
sports but he did continue working.  Physical examination of 
the back showed no point tenderness in the lumbosacral spine 
or muscles.  Straight leg raising caused pain in the lower 
back at 50 degrees.  Muscle, sensation, and deep tendon 
reflexes were intact in the lower extremities.  An x-ray 
showed minimal narrowing at the L4-L5 disc space.  The 
veteran was assessed with lumbosacral pain, stable for the 
past two years.

The veteran related the same history regarding his back at a 
VA examination in August 1997.  Range of motion was to 90 
degrees for straight leg raising, to 60 degrees for flexion, 
to 20 degrees for extension, and to 15 degrees for lateral 
bending.  The veteran was diagnosed with chronic low back 
pain due to degenerative disk disease.  The examiner 
commented that there was a history of pain with function, but 
that it was not elicited on examination.

During a VA examination in February 1999, the veteran claimed 
that his back had worsened.  He sometimes needed help arising 
from a seated position and it took awhile for the back to 
straighten.  The pain sometimes traveled into the right hip 
and was easily aggravated.  The veteran stated that he had 
limitation of motion and function due to pain.  He denied any 
fatigability or incoordination.  Range of motion was measured 
to 40 degrees for flexion, to 15 degrees for hyperextension, 
to 25 degrees for right rotation, to 10 degrees for left 
rotation, and to 15 degrees for abduction.  The veteran 
complained of pain on full back hyperextension.  He 
complained of pain on straight leg raising at 25 degrees on 
the right and 20 degrees on the left.  The lower extremities 
showed normal sensation and muscle strength.  An x-ray showed 
mild degenerative changes of the L4-L5 level with anterior 
spur formation.  The veteran was diagnosed with degenerative 
disc disease of the lumbar spine.

The veteran's lumbosacral strain with degenerative disc 
disease has been evaluated pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (1999).  Under this Diagnostic Code, 
intervertebral disc syndrome is rated at 20 percent when it 
is moderate, with recurring attacks.  A 40 percent rating 
requires a severe disability, with recurring attacks, with 
intermittent relief.  For a 60 percent evaluation, the 
disability must be pronounced, with persistent symptoms 
consistent with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
little intermittent relief.  38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (1999).

In the alternative, the veteran's low back disability may be 
evaluated pursuant to Diagnostic Code 5295.  Under this 
Diagnostic Code, lumbosacral strain is assigned a 20 percent 
evaluation when it is productive of muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
standing position, while a 40 percent evaluation is for 
assignment for a severe disability with listing of whole 
spine to opposite side, positive Goldthwait's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.

In summary, the Board finds that the veteran is entitled to 
an evaluation of 40 percent for lumbosacral strain with 
degenerative disc disease from March 8, 1994.  The Board 
concludes that the veteran's low back has exhibited severe 
symptoms and has not substantially changed since that time.  
Specifically, the veteran's back causes constant pain, 
limitation of motion, and impairs his ability to perform his 
occupation and daily activities.  Moreover, the presence of 
degenerative disc disease was documented prior to February 9, 
1999.

Nevertheless, the Board finds that the veteran is not 
entitled to an evaluation in excess of 40 percent from 
February 9, 1999.  The veteran has not exhibited any symptoms 
compatible with sciatic neuropathy or other neurological 
findings which would warrant a higher evaluation under 
Diagnostic Code 5293.  Likewise, as 40 percent is the highest 
evaluation pursuant to Diagnostic Code 5295, application of 
that Diagnostic Code would be of no benefit to the veteran.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (1999) have been 
considered whether or not they were raised by the veteran as 
required by the holding of the United States Court of Appeals 
for Veterans Claims in Schafrath v. Derwinski, 1 Vet.App. 
589, 593 (1991), including the provisions of 38 C.F.R. § 
3.321(b)(1) (1999).  The Board, as did the RO, finds that the 
evidence of record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1) (1999).  In this regard, the Board finds 
that there has been no showing by the veteran that his 
bilateral knee and lumbar back disabilities have resulted in 
marked interference with employment or necessitated frequent 
periods of hospitalization.  In the absence of such factors, 
the Board finds that criteria for submission for assignment 
of an extraschedular rating pursuant to 38 C.F.R. § 
3.321(b)(1) (1999) are not met.  See Bagwell v. Brown, 9 
Vet.App. 337 (1996); Shipwash v. Brown, 8 Vet.App. 218, 227 
(1995).



ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for hypertension with atrioventricular 
block is denied.

Evidence of a well-grounded claim not having been submitted, 
service connection for osteoarthritis of the right great toe 
is denied.

Service connection for bilateral pes planus is granted.

Evidence of a well-grounded claim not having been submitted, 
service connection for exogenous obesity is denied.

Evidence of a well-grounded claim not having been submitted, 
service connection for a left middle finger injury is denied.

Evidence of a well-grounded claim not having been submitted, 
service connection for a left groin muscle injury is denied.

Evidence of a well-grounded claim not having been submitted, 
service connection for allergies is denied.

An evaluation in excess of 10 percent for left knee 
chondromalacia is denied.

An evaluation in excess of 10 percent for right knee 
chondromalacia is denied.

A separate evaluation of 10 percent for left knee 
degenerative arthritis is granted.

An evaluation of 40 percent for lumbosacral strain with 
degenerative disc disease from March 8, 1994 is granted.

An evaluation in excess of 40 percent for lumbosacral strain 
with degenerative disc disease from February 9, 1999 is 
denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

